USCA4 Appeal: 19-4808      Doc: 56         Filed: 07/25/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4808


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DEVONTA DOYLE, a/k/a Vontay,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:18-cr-00177-RAJ-LRL-1)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Vacated and remanded in part, affirmed in part by unpublished per curiam opinion.


        ON BRIEF: Cary S. Greenberg, GREENBERG COSTLE, PC, Tysons Corner, Virginia,
        for Appellant. Raj Parekh, Acting United States Attorney, Jacqueline R. Bechara, Assistant
        United States Attorney, Alexandria Virginia, Kristin G. Bird, Special Assistant United
        States Attorney, Andrew Bosse, Assistant United States Attorney, John F. Butler, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4808      Doc: 56          Filed: 07/25/2022     Pg: 2 of 4




        PER CURIAM:

               Devonta Doyle appeals his convictions and the 212-month sentence imposed for

        conspiracy to interfere with commerce by means of robbery, in violation of 18 U.S.C.

        § 1951(a); Hobbs Act robbery and attempted Hobbs Act robbery, in violation of 18 U.S.C.

        §§ 2, 1951(a); brandishing a firearm during a Hobbs Act robbery, in violation of 18 U.S.C.

        §§ 2, 924(c)(1)(A)(ii); and discharging and brandishing a firearm during an attempted

        Hobbs Act robbery, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(iii) (“Count 7”). Doyle

        asserts that his § 924(c) conviction for the conduct charged in Count 7 must be vacated

        under United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). Doyle also argues that his

        convictions for the Hobbs Act robbery offenses must be vacated because the Hobbs Act

        (1) cannot be interpreted to create a federal crime over the local robbery of a retail grocery

        store; and (2) is unconstitutional as applied to such a robbery. We vacate the criminal

        judgment in part, and affirm in part.

               We agree with Doyle that his conviction on Count 7 is no longer valid. Under

        federal law, a person who uses or carries a firearm “during and in relation to any crime of

        violence” or who “possesses a firearm” “in furtherance of any such crime” may be

        convicted of both the underlying “crime of violence” and the additional crime of utilizing

        a firearm in connection with a “crime of violence.” 18 U.S.C. § 924(c)(1)(A). Section

        924(c)(3) defines “crime of violence” as “an offense that is a felony” and:

               (A) has as an element the use, attempted use, or threatened use of physical
                   force against the person or property of another, or




                                                      2
USCA4 Appeal: 19-4808      Doc: 56         Filed: 07/25/2022      Pg: 3 of 4




               (B) that by its nature, involves a substantial risk that physical force against
                   the person or property of another may be used in the course of
                   committing the offense.

        18 U.S.C. § 924(c)(3). “Courts typically refer to § 924(c)(3)(A) as the ‘force clause’ and

        § 924(c)(3)(B) as the ‘residual clause.’” United States v. Taylor, 979 F.3d 203, 206 (4th

        Cir. 2020).   In view of the Supreme Court’s invalidation of the residual clause as

        unconstitutionally vague, see United States v. Davis, 139 S. Ct. 2319, 2336 (2019), Doyle’s

        § 924(c) conviction may stand only if attempted Hobbs Act robbery constitutes a “crime

        of violence” under the force clause.

               As we concluded in Taylor, attempted Hobbs Act robbery is not categorically a

        crime of violence under § 924(c)’s force clause. 979 F.3d at 208-09 (holding that attempted

        Hobbs Act robbery is no longer a “crime of violence” under § 924(c) because the defendant

        may commit a substantial step by such nonviolent means as “passing a threatening note to

        a store cashier” or “cas[ing] the store he intends to rob”). The Supreme Court recently

        confirmed this holding. United States v. Taylor, __ U.S. __, 142 S. Ct. 2015 (2022). We

        therefore vacate Doyle’s conviction on Count 7.

               We nonetheless reject Doyle’s challenges to the validity and as-applied

        constitutionality of the Hobbs Act. This court has expressly rejected nearly identical

        contentions, albeit in an unpublished opinion after argument, and we do so again here. See

        United States v. Singleton, 178 F. App’x 259, 261-64 (4th Cir. 2006) (No. 04-4677) (cited

        favorably in United States v. Tillery, 702 F.3d 170, 173-75 (4th Cir. 2012)). Moreover, the

        concessions Doyle made when he entered his guilty plea are sufficient to establish that



                                                     3
USCA4 Appeal: 19-4808      Doc: 56         Filed: 07/25/2022     Pg: 4 of 4




        Doyle’s conduct had at least a “minimal effect on interstate commerce,” which is all that

        we require. United States v. Williams, 342 F.3d 350, 354-55 (4th Cir. 2003).

               Accordingly, we vacate Doyle’s conviction on Count 7 and remand the matter for

        resentencing. See Taylor, 979 F.3d at 210; see also United States v. Ventura, 864 F.3d 301,

        309 (4th Cir. 2017) (holding that, under the sentencing package doctrine, “if some counts

        [of a multicount criminal judgment] are vacated, the judge should be free to review the

        efficacy of what remains in light of the original [sentencing] plan” (internal quotation

        marks omitted)). We affirm the remainder of the criminal judgment. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                         VACATED AND REMANDED IN PART,
                                                                      AFFIRMED IN PART




                                                    4